Exhibit INDESTRUCTIBLE I, INC. UNAUDITED PRO FORMA CONDENSED CONSOLODATED FINANCIAL STATEMENTS DECEMBER 31, 2009 INDESTRUCTIBLE I, INC. INDEX TO UNAUDITED PRO FORMA CONDENSED CONSOLODATED FINANCIAL STATEMENTS Pages Introduction to Unaudited Pro Forma Condensed Consolidated Financial statements 1-2 Pro Forma Condensed Consolidated Balance Sheet as of December 31, 2009 (Unaudited) 3 Pro Forma Condensed Consolidated Statement of Operations for the Year Ended December 31, 2009 (Unaudited) 4 Notes to Condensed Consolidated Pro Forma Financial Statements (Unaudited) 5 -2- INDESTRUCTIBLE I, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2009 Indestructible I, Sichuan Xintai Pharmaceuticals Pro Forma Pro Forma Inc. Inc. Adjustments Combined Total (Audited) (Unaudited) (Unaudited) (Unaudited) ASSETS Current assets: Cash & cash equivalents $ 1,332 $ 104,271 (1,332 ) a $ 104,271 Accounts receivable, net of allowance for doubtful accounts - 4,913,640 4,913,640 Other receivables, net of allowance for doubtful accounts - 214,495 214,495 Inventories - 9,752 9,752 Advance to vendors - 339,295 339,295 Deferred tax assets - 282,578 282,578 Loans to outside parties - 181,090 181,090 Due from shareholder - 86,890 86,890 Total current assets 1,332 6,132,011 6,132,011 Property, plant and equipment, net - 117,451 117,451 - Long-term loans to outside parties - 1,083,931 1,083,931 - Long-term loans to related party - 1,438,704 1,438,704 - Other Asset - 1,453,449 1,453,449 Total Assets $ 1,332 $ 10,225,546 $ 10,225,546 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ - $ 5,318,221 $ 5,318,221 Advance from customers - 804,832 804,832 Other payable and accured liabilities 3,525 124,509 (3,525 ) a 124,509 Taxes payable - 1,444,805 1,444,805 Loan from unrelated party - 86,246 86,246 Due to shareholder - 342,355 342,355 Total current liabilities 3,525 8,120,968 8,120,968 Total Liabilities 3,525 8,120,968 8,120,968 Shareholders' equity Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, -0- shares issued and oustanding at December 31, 2009 - - - Common Stock, $0.0001 par value, 200,000,000 shares authorized, 17,000,000 shares issued and oustanding at December 31, 2009 1,670 50,000 (34,670 ) b 17,000 Additional paid-in capital - 200,973 33,000 b 233,973 Retained earnings 49,427 2,298,643 (49,427 ) a,b 2,298,643 Accumulated other comprehensive loss (53,290 ) (445,038 ) 53,290 a,b (445,038 ) Total shareholders' equity (2,193 ) 2,104,578 2,104,578 Total Liabilities and Shareholders' Equity $ 1,332 $ 10,225,546 $ 10,225,546 The accompanying notes are an integral part of these condensed consolidated financial statements -3- INDESTRUCTIBLE I, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 Indestructible I Sichuan Xintai Pharceuticals, Pro Forma Pro Forma Inc. Inc. Adjustments Combined Total (Audited) (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ 19,087,265 $ 19,087,265 Cost of sales - 13,300,775 13,300,775 Gross profit - 5,786,490 5,786,490 Operating expenses Selling and distribution expenses - 629,507 629,507 General and administrative expenses 33,259 1,208,381 (33,259 ) a 1,208,381 Total operating expenses 33,259 1,837,888 1,837,888 Operating income (33,259 ) 3,948,602 3,948,602 Other income (expenses) Interest expenses - (7,901 ) (7,901 ) Other income - 303,613 303,613 Total other income - 295,712 295,712 Income before income taxes (33,259 ) 4,244,314 4,244,314 Provision for income taxes - 1,067,420 1,067,420 Net income $ (33,259 ) $ 3,176,894 $ 3,176,894 Other comprehensive loss Foreign currency translation adjustment - 3,196 3,196 Comprehensive income $ (33,259 ) $ 3,180,090 $ 3,180,090 Basic and diluted income per common share Basic $ (0.002 ) $ 1.590 $ 0.187 Diluted $ (0.002 ) $ 1.590 $ 0.187 Weighted average common shares outstanding Basic 16,700,000 2,000,000 17,000,000 Diluted 16,700,000 2,000,000 17,000,000 The accompanying notes are an integral part of these condensed consolidated financial statements -4- INDESTRUCTIBLE I, INC. NOTES TO THE UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On March 25, 2010, Indestructible I, Inc., a corporation formed under the laws of the State of Delaware (“Indestructible” or the “Company”) and its majority shareholder, Mr. Patrick Day, entered into a Share Exchange Agreement with Dynamic Bhorizon Limited (“DBL”), a Cayman Islands corporation, and its shareholders. Pursuant to the Share Exchange Agreement, the shareholders of DBL shall transfer and assign to Indestructible all of its issued and outstanding shares of the capital stock of DBL, in exchange for 15,830,000 issued shares of Indestructible’scommon stock, $0.0001 par value, (the “Share Exchange”), representing, in the aggregate, 93.12% of our issued and outstanding capital stock as of and immediately after the consummation of the transactions contemplated by the Share Exchange Agreement.As a result of this Share Exchange, DBL will become a wholly-owned subsidiary of Indestructible. Prior to the Closing Date, Mr. Patrick Day, the majority shareholder of Indestructible, will cancel a total number of 12,000,000 Indestructible common shares. In connection with the change of control contemplated by the Share Exchange, Mr.
